Citation Nr: 1030580	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1979.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record. 

Although the RO has implicitly reopened the claim for service 
connection for back disability by providing a VA examination and 
denying entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was proper 
for a claim to be reopened, regardless of the finding of the RO.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, 
the issue has been characterized as noted on the title page of 
this decision.

The reopened issue of entitlement to service connection for back 
disability is  addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement within 
one year of July 1986 notification of a June 1986 RO rating 
decision that denied entitlement to service connection for back 
disability.

2.  Since the July 1986 notice of the RO denial of the claim for 
service connection for back disability, evidence was received 
which had not been submitted to agency decisionmakers, that, by 
itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, and was neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened; this evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1986 RO rating decision that denied a claim for 
service connection for back disability is final.  38 U.S.C.A. § 
7105 (West 2002).
 
2.  Evidence received since the June 1986 RO rating decision that 
denied service connection for back disability, which was the last 
final denial with respect to this issue, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for the benefit 
sought on appeal based on the receipt of new and material 
evidence.  Under these circumstances, there is no prejudice to 
the Veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Claim to Reopen

The Board finds that the lay and medical opinion evidence 
received since a June 1986 RO denial of the Veteran's claim for 
service connection for back disability newly establishes that the 
Veteran has chronic disability of the low back that may be 
related to injuries and strains to the back sustained during 
active service.  The Board therefore finds that new and material 
evidence sufficient to reopen the Veteran's claim has been 
received.

Service treatment records indicate that clinical evaluation of 
the Veteran's spine at his February 1976 service entrance 
examination was normal.  

Service treatment records further reflect that in March 1976 the 
Veteran complained of back pain.  On examination he appeared to 
be tender on the upper part of the back.  The diagnosis was 
possible back strain.  He was prescribed treatment with heat 
three times a day for three days.  Two days later the Veteran was 
again seen for back pain.  He was prescribed parafon.  The 
impression was possible muscle strain.  

A July 1977 service treatment record indicates that the Veteran 
complained of a back injury that occurred five days prior, and 
that he had lower back pain.  The service treatment records 
indicate that in July 1977 the Veteran was evaluated by a 
physician, who recounted that the Veteran had fallen into a hole 
and hit is back on a tree stump.  He was noted to have back spasm 
in the right lumbar area at L-3, and pain on motion.  The 
impression was back sprain.  He was prescribed heat, aspirin, and 
parafon.  He was profiled not to conduct heavy lifting for ten 
days.

In February 1978 the Veteran complained of pain in the buttocks 
caused by a sledding accident.  There was mild tenderness on 
palpation.  The assessment was traumatic coccyxdemia.  He was 
seen again for this condition in March 1978, October 1978, 
November 1978, and December 1978.  

At an October 1978 service separation examination, clinical 
evaluation of the spine was normal.  The Veteran provided a 
nonspecific history of swollen or painful joints and bone, joint 
or other deformity.  At a September 1982 Army Reserve enlistment 
examination, the Veteran's spine was evaluated as normal.  

In June 1986, the RO issued a rating decision by which it denied 
the Veteran' initial claim for service connection for back 
disability.  The RO denied the Veteran's claim on the bases that 
an in-service injury to the back was acute and transitory and 
that at a January 1986 VA there was found to be back pain, but 
with insufficient clinical evidence at that time of an acute or 
chronic disability or residuals thereof.

The RO did not receive a notice of disagreement within one year 
of July 1986 notice provided to the Veteran of its June 1986 
rating decision that denied entitlement to service connection for 
back disability.  Consequently, the decision became final.  See 
38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §1131.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In June 2006 a VA physician wrote a letter for the Veteran 
documenting the Veteran's chronic low back pain.  The physician 
asserted that the Veteran's initial injury occurred during 
military training in 1976.  She described the severity of the 
back condition and the functional limitations of the Veteran due 
to his back, and noted that X-rays of the Veteran's back document 
arthritic changes.  

At a VA examination in January 2009, after recounting the 
Veteran's in-service history of back injury and subsequent 
injury, and post-service medical history, the examiner opined 
that the etiology of the Veteran's low back pain was 
multifactorial and that he was unable to resolve the issue of the 
etiology of the Veteran's low back pain on the basis of the 
information available without resort to significant speculation.   
(As will be discussed further in the remand section below, the 
Board finds that this medical opinion was not adequate for the 
purpose of final adjudication of the Veteran's service connection 
claim.)

At a June 2010 Board hearing, the Veteran described an in-service 
injury in which he landed on wood on the corner of the foxhole, 
and then fell into the foxhole.  He indicated that he received 
treatment and medicine after the in-service injury.  He described 
the symptoms after the injury in service as the same symptoms he 
had now, but he asserted that now his symptoms had become worse.

As noted above, at the time of the now-final June 1986 RO rating 
decision there was found to be insufficient evidence of a chronic 
or acute disability of the back or residuals thereof.  

The Board finds (1) the June 2006 medical statement from a VA 
physician that X-rays showed that the Veteran had arthritic 
changes of the low back and that his initial back injury was 
during service, (2) the Veteran's assertion at his June 2010 
Board hearing that the type of pain he has now is the same type 
he had during service but of a greater degree, and (3) the 
opinion of the January 2009 VA examiner that the Veteran's low 
back pain was multifactorial, but not dissociating the Veteran's 
current disability from his in-service back strains and injury, 
to be new and material evidence.   

The newly received evidence establishes that the Veteran has 
chronic disability of the back.  Further, one physician described 
the Veteran's "initial injury" as having occurred during active 
service while another physician, after considering the question 
of etiology, opined that the Veteran's low back pain was 
multifactorial.  In the Board's view, this new evidence is 
sufficient to establish chronic disability, and also that there 
is a reasonable possibility of substantiating the Veteran's claim 
by showing that his current low back disability is in whole or in 
part a result of his in-service low back strains and injury 
documented as having occurred in March 1976 and in July 1977, 
and/or trauma to the back sustained during subsequent injuries to 
the coccyx and buttocks during service.

Therefore, the Board finds that the newly received lay and 
medical evidence, when considered with previous evidence of 
record, relates to unestablished facts necessary to substantiate 
the claim-i.e., it establishes current chronic disability and 
the reasonable possibility of that disability being related to 
in-service injury to the back--and is neither cumulative nor 
redundant of the evidence of record at the time of the June 1986 
prior final denial of the claim; and further, that this evidence 
raises a reasonable possibility of substantiating the claim for 
service connection.  See 38 C.F.R. § 3.156. 

Accordingly, the Board finds that new and material has been 
received, and that reopening of the claim for service connection 
for back disability is therefore warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for back disability is reopened; the appeal is 
granted to this extent only.


REMAND

As discussed above, the Board has found that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for back disability.

A July 2004 VA treatment record, pertaining to complaints of rib 
pain, and printed in November 2006 from the records of the 
Phoenix VA Medical Center, states that the Veteran had been in a 
motor vehicle accident in May 2004 and was seen in the Eastern 
Colorado VA Medical Center for injuries sustained in the 
accident.  

A January 2009 VA examiner at the Eastern Colorado VAMC indicates 
that the examiner had access to the May 2004 reports of treatment 
at that facility-he states specifically that "[c]linic records 
at this facility document the Veteran was seen on May 17, 2004, 
after a motor vehicle accident for emergency evaluation."  

X-rays of the back taken at that time are also referenced, 
although these X-rays are said to be normal.  This is arguably 
inconsistent with VA X-rays taken in January 1986, showing 
minimal dextroscoliosis, possibly positional, and January 2005, 
showing mild lumbar curvature convex to the right, mild anterior 
tapering of L2, and mild degenerative changes of L-4, L-5 
characterized by the presence of small vertebral marginal 
osteophytes.  

The May 2004 records of emergency treatment at the Eastern 
Colorado VAMC are not associated with the claims file.  It 
appears from the January 2009 VA examiner's opinion that these 
records are relevant to the examiner's analysis that the 
Veteran's current low back pain is multifactorial, but it is not 
clear from his reasoning in what respect the records of treatment 
and X-ray were relevant.  While these records do not appear to 
have shown serious injury or X-ray abnormality of the back, the 
prospect that this was an intercurrent injury or a possible 
factor in the Veteran's current back disability is at least 
raised or implied.  

The May 2004 records of VA emergency treatment and any associated 
X-ray reports must therefore be sought and associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that relevant VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

Additionally, the January 2009 VA examiner's opinion that he 
could not provide an opinion as to the etiology of the Veteran's 
low back pain without resort to significant speculation because 
the low back pain was multifactorial is not adequate for VA 
adjudication purposes.  A mere finding that there is more than 
one cause of the Veteran's low back pain is not responsive to the 
matter on appeal.  

Rather, what is required is a medical opinion as to whether the 
Veteran's objectively demonstrated current low back disability-
apparently dextroscoliosis (or curvature of the spine to the 
right), arthritic changes at L4 and L5, and  mild tapering at 
L2-began during active service or is in whole or in part related 
to any incident of service, to include his in-service March 2006 
back strain, July 2007 back injury, and/or trauma to the back 
sustained in his subsequent injuries to the buttocks and coccyx.  

Therefore, a supplemental VA medical opinion will be requested.  
See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (the Board is not competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of active 
service, and if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
potentially available records of VA and non-VA 
health care providers relevant to his claim for 
service connection for low back disability for 
the period from February 1979 through the 
present time.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records from 
each health care provider the Veteran 
identifies.  

(b) The records sought must include all 
potentially relevant records from the VA 
Eastern Colorado Health Care system, to include 
records of emergency treatment for injuries 
sustained in an automobile in May 2004 and 
associated X-rays of the back.

(c) The Veteran should also be advised that 
with respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2.  Request a supplemental medical opinion 
from the VA examiner who conducted the 
Veteran's January 2009 VA examination, or, if 
the January 2009 VA examiner is not 
available, from another physician with 
suitable training, experience and expertise.

The purpose of seeking the opinion is to 
determine if the whether the Veteran's 
objectively demonstrated current low back 
disability-dextroscoliosis or curvature of 
the spine to the right, arthritic changes at 
L4 and L5, and mild tapering at L2-began 
during active service or are related in whole 
or in part to any incident of service, to 
include his in-service March 2006 back 
strain, July 2007 back injury, and/or trauma 
to the back sustained in his subsequent 
injuries to the buttocks and coccyx.

The following considerations will govern 
preparation of the supplemental medical 
opinion:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the reviewing physician.  The 
reviewing physician must acknowledge receipt 
and review of the claims folder, the medical 
records obtained, and a copy of this remand.

(b) If the reviewing physician finds that 
further examination of the Veteran is 
required to provide the medical opinion 
requested by the Board, such an examination 
must be scheduled.

(c) In all conclusions, the reviewing 
physician must identify and explain the 
medical basis or bases, with identification 
of the evidence of record.  

(d) The reviewing physician is to 
specifically address in his or her conclusion 
the issue contained in the purpose of the 
supplemental medical opinion--to determine if 
the whether the Veteran's objectively 
demonstrated current low back disability-to 
include dextroscoliosis or curvature of the 
spine to the right, arthritic changes at L4 
and L5, and mild tapering at L2-began during 
active service or is in whole or in part 
related to any incident of service, to 
include his in-service March 2006 back 
strain, July 2007 back injury, and/or trauma 
to the back sustained in his subsequent 
injuries to the buttocks and coccyx.

(e) If the reviewing physician is unable to 
render the requested opinion without resort to 
pure speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


